Citation Nr: 0317832	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-03 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for residuals of a right 
wrist fracture, currently evaluated at 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from December 1974 to January 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

The veteran testified at a personal hearing at the RO in 
March 2002, and a transcript of that hearing is included in 
the record.  


FINDINGS OF FACT

1.  The veteran is right handed.

3.  Residuals of a right wrist fracture are manifested by 
symptoms that are analogous to favorable ankylosis of the 
right wrist.


CONCLUSION OF LAW

Residuals of a right wrist fracture are 30 percent disabling, 
and no more, according to the schedular criteria.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5214, 5215 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to assist and notify

Congress has amended VA law to eliminate the requirement for 
a well-grounded claim, enhance VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expand on 
VA's duty to notify the claimant and his representative, if 
any, concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
implemented regulations that reflect the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
January 2001 rating decision and March 2001 Statement of the 
Case, and August 2001, September 2002, and March 2003 
Supplemental Statements of the Case, he RO provided the 
veteran and his representative with the applicable law and 
regulations and informed him of the type of information and 
evidence necessary to substantiate his claim, and of who is 
responsible for producing evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therein, the RO provided 
the veteran with the new codified VCAA regulations, under 
38 C.F.R. § 3.159, and explained the types of medical and lay 
evidence needed to evaluate the veteran's claim.  He was 
advised that he could submit private evidence or identify 
providers and authorize release of the records directly to 
VA.  Additionally, the RO sent the veteran a letter in 
September 2002 advising him of the same.  The Board finds 
that the RO's actions are sufficient to satisfy the VCAA's 
notice requirements.  

With respect to the duty to assist, the RO secured all 
relevant treatment records and a relevant medical 
examination.  The veteran provided testimony at a personal 
hearing in March 2002, at which time he indicated that there 
were private treatment records relevant to his case.  Those 
records were obtained by the RO.  As there is no other 
allegation or indication that relevant evidence remains 
outstanding, the Board is satisfied that the duty to assist 
is met.  38 U.S.C.A. § 5103A. 

Finally, the veteran has had ample opportunity to present 
evidence in support of his appeal.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

B.  Factual Background

The veteran sustained a fracture of the right schaphoid in an 
accident while on active duty in June 1976 when he was a 
passenger in the front seat and his right wrist was injured 
at the time of impact.  He wore a cast for a few months and 
resumed active duty.  

Service connection for residuals of a right wrist fracture 
was granted in an October 1977 rating decision, and a 10 
percent evaluation was assigned and has remained in effect to 
the present.  At the time of the grant of service connection, 
VA medical evidence showed that the veteran had an ununited 
fracture of the right scaphoid, with no tenderness, and 
lacking of 10 percent dorsiflexion, and 2/3 normal volar 
flexion.  Finger motion was normal.  

In December 1981, a VA x-ray showed an old fragmented 
ununited fracture of the navicular bone, and there was 
evidence of osteoarthritis changes involving the carpo-
metacarpal arc.  

In August 2000, the veteran was treated at VA in the 
emergency room for right wrist discomfort.  The assessment 
was right wrist pain.  

Later August 2000 VA treatment records show that the veteran 
was treated for increased right wrist pain times 2 years on 
the radial side of the hand and forearm.  Grip strength was 
markedly decreased in the right, and he lacked extension in 
the wrist at 0-15 degrees.  Wrist radial deviation was 0-15 
degrees, and ulnar deviation was 0-10 degrees.  

X-rays of the right wrist, taken in August 2000, showed that 
there was a remote fracture of the scaphoid with nonunion.  
There were some features suggesting an element of aseptic 
necrosis.  

In September 2000, the veteran initiated a claim for 
increased rating for his right wrist disability.  

Thereafter, in September 2000, he was treated at the VA in 
the emergency room for a history of chronic right wrist 
discomfort.  He requested more medication.  

At VA examination in September 2000, the claims folder was 
reviewed.  A gonimeter was used.  The veteran was a postal 
service worker, and there had been no lost time from work due 
to his problem with the right wrist.  He complained of having 
pain in the right wrist most of the time.  There was weakness 
and stiffness and limitation of motion.  There was no 
swelling, heat or redness, or giving away.  There was 
occasional locking, and there was fatigability and lack of 
endurance.  The pain was moderate to severe, caused by 
increased activity of the right wrist, and alleviated by 
rest.  The examiner stated that the veteran had considerable 
limitation of motion of function of the right wrist, so 
during a flare-up he would expect the veteran to lose a few 
more degrees of function.  He had a brace.  

Physical examination revealed that both wrists were 6-1/2 
inches.  The veteran was able to make a fist with both hands, 
and to approximate the transverse fold of the palm and to 
approximate the thumb to all fingers without difficulty.  
Grip strength was 130 pounds on the left and diminished to 44 
pounds on the right, indication marked weakness of his grip.  
Radial pulses were normal bilaterally.  Reflexes, biceps and 
radial, were normal.  With the gonimeter, dorsiflexion of the 
left wrist was 0-70, and the right was markedly diminished at 
0-50, active and passive.  Palmar flexion of the left wrist 
was 0-76 degrees; on the right it was markedly diminished to 
0-20 degrees, active and passive.  Ulnar deviation on the 
left was 0-40 degrees; and on the right it was markedly 
diminished to 0-15 degrees, active and passive.  Radial 
deviation on the left was 0-20 degrees and on the right it 
was 0-20 degrees.  

The veteran was evaluated at VA in September and October 2000 
for continued treatment of his right wrist pain.  In 
September 2000, the veteran was issues a right wrist gauntlet 
to wear ( a more rigid style).  It was noted that he was 
wearing this arm brace on a daily basis in October 2000.  In 
December 2000, the veteran was provided a splint and told to 
wear it at night and during the day when increased stress was 
placed on his hand.  X-rays revealed scaphoid nonunion.

The veteran was evaluated privately at the Orthopaedic Center 
in January 2001.  There was 60 degrees of flexion in the 
right wrist and there was 45 degrees of dorsiflexion.  There 
was 5 degrees of radial deviation and 15 degrees of ulnar 
deviation.  There was tenderness over the radial styloid and 
over the scaphoid lunette joint.  There was good composite 
flexion and extension.  He had negative Tinel's and good 
motor strength and good sensation.  The diagnosis was chronic 
scaphoid non-union with radial carpal arthritis.  In March 
2001, he received an injection for the right wrist pain.  It 
was noted that the veteran should wear his splint full time 
for the next 4 weeks.  

In September 2001, the veteran's treating physician from the 
Orthopaedic Center wrote a letter on the veteran's behalf 
stating that the veteran had been under care from the 
treatment of a chronic scaphoid nonunion that had progressed 
to arthritis of the wrist.  He had undergone conservative 
treatment with splinting and injections and continued with 
pain.  The arthritis was sequelae of the chronic nonunion, 
which the physician understood to be service connected.  
Records show continued follow-up in September 2001.  

At his personal hearing in March 2002 the veteran testified 
that he had limited motion in his right wrist, with a loss of 
strength.  He stated that a fusion surgery had been 
recommended for the right wrist pain.  He had pain in the 
wrist while working as a postal clerk.  He had not missed 
work due to the condition.  

At VA examination for the joints in August 2002, the claims 
folder was reviewed by the examiner prior to conducting the 
examination.  Range of motion was measured using a gonimeter.  
Wrist dorsiflexion was 0-10 degrees on the right and 0-75 
degrees on the left; palmar flexion was 0-20 degrees on the 
right and 0-60 degrees on the left; ulnar deviation was 0-20 
degrees on the right and 0-40 degrees on the left; and radial 
deviation was 0-10 degrees right and 0-30 degrees on the 
left, with complaint of mild to moderate pain on the right at 
those degrees.  The veteran could approximate his thumb to 
call fingers.  He could make a fist.  Estimated grip strength 
was 5/5 left and 4/5 on the right.  Radial pulse and ulnar 
pulse was 2+ bilaterally.  There was mild pain on palpation 
in the dorsal aspect of the wrist.  There was negative tinel 
sign and positive Phalen, with reported wrist pain radiating 
from the palm to the forearm.  Visually, there was no 
deformity noted, and no swelling.  The hands and wrists 
appeared symmetric.  The diagnosis was remote right wrist 
scaphoid fracture with chronic nonunion.  Subjectively, 
chronic, moderate pain with painful range of motion and mild 
pain on palpation.  Objectively, severely decreased range of 
motion, decreased grip strength and possible 5-10 degrees 
additional loss of range of motion during flare-ups.  It was 
noted that the veteran was wearing a molded gauntlet on his 
right wrist which limited his ability to grab and lift 
packages.

From August 2002 to September 2002, VA medical records show 
that the veteran was treated in the emergency room and on an 
outpatient basis for increased right wrist pain.  He was 
issued a better splint (right thumb-spica wrist splint) in 
September 2002.

At VA examination for the bones in November 2002, the claims 
folder was reviewed by the examiner prior to conducting the 
examination.  The veteran was still employed as a window 
clerk at the United States Postal Service.  He reported 
having experienced limited range of motion in the right wrist 
since the injury to the wrist in service.  The veteran rated 
discomfort from 1-2 out of 10 to a 6 out of 10 on the day of 
the examination.  He reported being sensitive to cold, damp 
weather and barometric pressure changes.  The veteran 
complained of sore and aching right wrist but was unable to 
well localize the specific anatomical area affected.  He 
denied swelling, increased warmth or redness but complained 
of weakness, stiffness and pain, particularly following 
attempts at rotary movements and maneuvers such as turning a 
screwdriver, unscrewing a jar and lifting any objects over 10 
pounds with a twisting motion.  After performing keyboard 
entry for more than a couple of hours at his position as a 
postal clerk, he also experienced significant aching and 
soreness.  He noted that there was only slight deterioration 
in his penmenship.  He had been attempted to continually wear 
a spica-gauntlet wrist splint.

The goniometer was employed to assess joint range of motion 
and the Jamar dynamometer was employed to asses grip 
strength.  Physical examination revealed that the veteran was 
in no acute distress at the time of the examination.  He wore 
a long thumb spica and wrist gauntlet splint.  Inspection of 
the right wrist and elbow did not reveal any deformity, bony 
swelling or prominence, increased heat or erythema.  There 
was normal carrying angle noted with the arms suspended by 
his side, palms forward.  Circumferential measurements taken 
at the wrists showed them to be 7-1/2 inches bilaterally.  
There was slightly diminished circumference at the right 
midforearm.  

There was no tenderness to palpation at either wrist joint or 
elbow.  Range of motion at the wrist was goniometrically 
assessed and revealed moderate limitation of motion with 
right wrist dorsiflexion from 0-35 degrees.  There was 
moderately restricted range of motion with palmar flexion of 
the right wrist from 0-60 degrees.  There was no pain 
accompanying these active and resisted movements.  Right 
wrist ulnar deviation was almost full from 0-35 degrees.  
Right wrist radial deviation was almost full from 0-15 
degrees.  The brachioradialis and bicipital deep tendon 
reflexes were normally active bilaterally.  The Allen test 
was negative and the radial and ulnar pulses were +2/4 
bilaterally.  The veteran was able to make a tight fist 
without discomfort and to approximate all four fingers to the 
midpalmar crease.  There was no impairment in finger-thumb 
apposition. Again, grip strength was assessed at only 3-4/5 
with this right-hand-dominant individual and 5/5 with the 
left, but that was not reproducible throughout the course of 
the examination.  

Grip strength was more precisely assessed employing the Jamar 
dynometer, with the readings for the right side, with setting 
2 on 10 pounds, setting 3 was on 20 pounds, and setting 4 was 
on 20 pounds on the first effort and 30 pounds on the second 
effort.  The examiner said that it would be expected that 
that the weaker extremity to be at least 50% to 75% of the 
stronger unless there was plain, visible or measurable 
evidence of significant muscular atrophy, but that was not 
the case here when he measured the left grip strength and 
made the comparison.  Thus, the examiner found the efforts 
most likely to have been suboptimal.  Maximal strength was 
typically achieved at the third setting with full, genuine, 
reproducible efforts, however, that was not the case during 
the examination according to the examiner.  

The diagnoses were post-traumatic and post-surgical 
degenerative osteoarthritis of the right wrist; with remote 
right schaphoid fracture with chronic malunion and 
radiographic suggestion of possible aseptic navicular 
necrosis; early radiocarpal arthritis; and mild-to-moderate 
functional impairment.  

C.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C. § 1155; 38 C.F.R. § 4.1 (2002).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2002), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2002).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2002).

A 10 percent evaluation is provided for limitation of 
dorsiflexion of the minor or major wrist to less than 15 
degrees or for limitation of palmar flexion in line with the 
forearm.  38 C.F.R. § 4.71a Diagnostic Code 5215 (2002).  
This is the maximum rating available under this diagnostic 
code.  VA regulations concerning functional loss (see 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202  
(1995)) are not applicable where a disability is rated at the 
maximum level provided by the diagnostic code under which it 
is rated, as is the veteran's situation.  Cf. VAOPGCPREC 36-
97 (holding that consideration must be given to the extent of 
disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran 
has received less than the maximum evaluation" under 
Diagnostic Code 5293); see also Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (Court concluded that remand for the Board 
to consider functional loss due to pain was not appropriate 
where the claimant was already receiving the maximum 
disability rating available for limitation of motion); 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) (although the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, the rating schedule 
does not require a separate rating for pain).  Therefore, an 
increased disability rating based on functional loss under 
this diagnostic code is not available.

Ankylosis of the wrist in a favorable position in 20 degrees 
to 30 degrees of dorsiflexion is evaluated as 30 percent 
disabling if the major wrist is affected and 20 recent 
disabling if the minor wrist is affected.  If not in the 
favorable position, a 30 percent evaluation is assigned for 
the minor wrist and a 40 percent evaluation is assigned for 
the major wrist.  Ankylosis in an unfavorable position, in 
any degree of palmar flexion or with ulnar or radial 
deviation is evaluated as 50 percent disabling when there is 
involvement of the major wrist and 40 percent disabling where 
the minor wrist is affected.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214 (2002).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a rating of 30 percent 
for residuals of a right wrist injury, currently diagnosed as 
right schaphoid fracture with chronic malunion and with 
radiographic suggestion of possible asepteic navicular 
necrosis, and post-traumatic degenerative osteoarthritis of 
the right wrist.  

The RO has rated the veteran's right wrist disorder under 38 
C.F.R. § 4.71a Diagnostic Code 5215.  As noted above, under 
Diagnostic Code 5215, the maximum rating available for 
limitation of the motion of the wrist is 10 percent.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5215.  Given the facts of 
this case, the veteran may also be rated under Diagnostic 
Code 5214.  

The veteran has not been diagnosed with ankylosis of the 
right wrist; however, he is essentially required to wear a 
splint at all times.  A splint is a rigid or flexible 
appliance used to maintain in position a displaced or movable 
part or to keep in place or protect and injured part.  
Dorland's Illustrated Medical Dictionary 1562 (28th ed. 
1994).  As the splint maintains the veteran's wrist in 
position, the Board finds that a 30 percent rating is 
warranted for ankylosis of the wrist in a favorable position.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5214.  There have 
been no complaints or findings of unfavorable ankylosis so as 
to warrant a higher rating under this code.  

The above decision is based on the Schedule.  In Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996), the Court held that the 
Board does not have jurisdiction to assign extra-schedular 
evaluations under 38 C.F.R. § 3.321(b)(1), in the first 
instance.  However, there is no evidence that the veteran's 
right wrist disorder alone has caused such marked 
interference with employment or necessitated frequent periods 
of hospitalization for the periods at issue such as would 
render impractical the application of the regular schedular 
standards.  The veteran has reported that he has not missed 
any time from work due to his right wrist disorder and he has 
not required any recent hospitalization for treatment of 
such.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for  the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 30 percent rating, and not higher, for 
residuals of a right wrist injury is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  


	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

